DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5 and 13-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN204790305U.
	As to claims 1 and 13, CN204790305U discloses in figure 2(E), an opposite substrate comprising: a base substrate; a light shielding film 11a (black matrix) disposed on a side of the base substrate, the light shielding film defining a plurality of opening regions; and a phase shift film 12a (paragraph [0057]) disposed on a side of the base substrate, including at least one first portion, and at least one of the opening regions is provided with a first portion therein, wherein the phase shift film is configured to reverse a phase of a light wave passing through it.  CN204790305U further discloses in figure 5(B), an embodiment where the first portion of the phase shift film 12b is frame shaped, and an outer border of the first portion coincides with a border of an opening region 10b.  See paragraph [0077].
	As to claims 2 and 14, CN204790305U discloses all of the elements of the claimed invention discussed above regarding claims 1 and 13.  CN204790305U further 
	As to claims 3 and 15, CN204790305U discloses all of the elements of the claimed invention discussed above regarding claims 2 and 14.  CN204790305U further discloses in paragraph [0052] that the width of the first portion of the phase shift film adjacent to the light shielding film may be 0.5 µm.
	As to claims 4 and 16, CN204790305U discloses all of the elements of the claimed invention discussed above regarding claims 1 and 13.  CN204790305U further discloses in figure 2(E) that the phase shift film 12a further includes a second portion covering a side of the light shielding film 11a away from the base substrate, wherein the second portion and the first portion are continuous and an integrative structure, and an orthographic projection of the second portion on the base substrate and an orthographic projection of the light shielding film on the base substrate at least partially overlap.
	As to claims 5 and 17, CN204790305U discloses all of the elements of the claimed invention discussed above regarding claims 4 and 16.  Furthermore, it is clear from figure 2(E) that first portions of the phase shift film 12a located in two adjacent opening regions and the second portion of the phase shift film covering a portion of the light shielding film between two adjacent opening regions are continuous and an integrative structure.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 is rejected under 35 U.S.C. 103 as being unpatentable over CN204790305U as applied to claim 1 above, and in view of Sun et al. (US 2005/0147899).
	CN204790305U discloses all of the elements of the claimed invention discussed above regarding claim 1, but does not disclose that a material of the light shielding layer includes chromium.  However, this was conventional as disclosed in paragraph [0009] of Sun.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify CN204790305U so that the light shielding layer includes chromium because conventional materials were known to be cost effective and reliable.
Claim 7-8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over CN204790305U as applied to claims 1 and 13 above, and in view of Park et al. (US 6,124,918).
CN204790305U discloses all of the elements of the claimed invention discussed above regarding claims 1 and 13, but does not disclose an encapsulation layer made of transparent resin disposed on a side of the black matrix and the phase shift film away .
Claim 9 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over CN108681146A in view of CN204790305U.
As to claim 9, CN108681146A discloses in figure 8, a liquid crystal panel comprising: an array substrate 101; an opposite substrate 102 opposite to the array substrate, an opening region (corresponding to openings in the light shield ZB1) in the opposite substrate being directly opposite to a sub-pixel P of the liquid crystal panel; and a liquid crystal layer 103 disposed between the array substrate and the opposite substrate.
CN108681146A does not disclose that the opposite substrate has the structure recited in claim 1.  CN204790305U discloses the structure as discussed above regarding claim 1.  CN204790305U teaches in paragraph [0025] that the opposite substrate having the disclosed structure improve the contrast of the transmitted image.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify CN108681146A by providing an opposite substrate having the structure disclosed by CN204790305U in order to improve the contrast of the transmitted image.
As to claim 11, CN108681146A in view of CN204790305U discloses all of the elements of the claimed invention discussed above regarding claim 9.  CN108681146A further discloses in figure 13, a 3D printing system (paragraph [0030]) which comprises the liquid crystal panel 100 and a light source 200 disposed at a side of the array substrate 101 of the liquid crystal panel away from the opposite substrate 102.  CN108681146A further discloses in paragraph [0037] that the liquid crystal panel in a 3D printing system is configured to control a luminous flux of light emitted by the light source according to a cross-sectional pattern of an object to be printed, so as to display the cross-sectional pattern of the object to be printed.
As to claim 12, CN108681146A in view of CN204790305U discloses all of the elements of the claimed invention discussed above regarding claim 11.  CN108681146A further discloses in paragraph [0062] that the light emitted by the light source 200 may be ultraviolet light with a wavelength of 385 nm.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over CN108681146A in view of CN204790305U as applied to claim 9 above, and further in view of Bahadur (Liquid Crystals Applications and Uses).
CN108681146A in view of CN204790305U discloses all of the elements of the claimed invention discussed above regarding claim 9, but does not disclose a first polarizer disposed on a side of the array substrate away from the opposite substrate and a second polarizer disposed on a side of the opposite substrate away from the array substrate.  However, this was conventional as disclosed on page 173 of Bahadur.  A conventional liquid crystal panel structure includes a first polarizer disposed on a side of the array (lower) substrate away from the opposite (upper) substrate and a second 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Chung whose telephone number is (571)272-2288. The examiner can normally be reached Monday - Friday, 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Glick can be reached on (571)272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 



/DAVID Y CHUNG/Examiner, Art Unit 2871           

/EDWARD J GLICK/Supervisory Patent Examiner, Art Unit 2871